United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bemidji, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0352
Issued: July 10, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 11, 2017 appellant filed a timely appeal from a June 12, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed beginning
on the day following the date of OWCP’s decision. An appeal is considered filed upon receipt by the Clerk of the
Appellate Boards. See 20 C.F.R. § 501.3(e) – (f). One hundred and eighty days from June 12, 2017, the date of
OWCP’s last decision, was December 9, 2017, which is a Saturday. Pursuant to 20 C.F.R. § 501.3(f)(2), when the
last day of the period so computed is a Saturday, Sunday, or Federal holiday, the period runs to the close of the next
business day, which was Monday, December 11, 2017. The appeal was received on Monday, December 11, 2017,
rendering it timely.

ISSUE
The issue is whether appellant has met his burden of proof to establish that his diagnosed
left shoulder condition is causally related to the accepted April 30, 2015 employment incident.
FACTUAL HISTORY
On May 5, 2015 appellant, then a 69-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on April 30, 2015 he sustained a left shoulder rotator cuff tear when he
opened a large mailbox and the door stuck. He did not stop work.
On the back of the claim form, appellant’s supervisor indicated that appellant had a
significant preexisting shoulder condition. He related that years ago appellant filed a claim for a
shoulder injury as a result of opening a mailbox.3
OWCP received a September 14, 2007 report from Dr. James M. Beckley, a Boardcertified orthopedic surgeon, for treatment of left shoulder pain. Dr. Beckley related that in
May 2005 appellant reached across his body to open a frozen mailbox and injured his left shoulder.
He noted that appellant underwent surgery in April 2006 for rotator cuff repair and left carpal
tunnel release.
Appellant was treated by Katherine Friese, a nurse practitioner. In examination reports and
work status notes dated May 4 to June 1, 2015, Ms. Friese noted an injury date of April 30, 2015
and related that appellant opened a mailbox when he felt a pull or pop in his left shoulder. She
provided examination findings and diagnosed left shoulder sprain with a likely tear.
Appellant underwent physical therapy and submitted treatment notes dated from May 8
through June 2, 2015.
In progress notes dated June 2 and August 11, 2015, Dr. Terrance L. Johnson, a Boardcertified orthopedic surgeon, indicated that about a month ago appellant sustained an injury to his
left upper back and scapular area when he pulled out a mailbox. He noted that appellant had a
history of adhesive capsulitis. Dr. Johnson conducted an examination and diagnosed left shoulder
girdle pain and subscapular bursitis.
By letter dated June 25, 2015, the employing establishment controverted appellant’s claim.
It noted that he had a significant preexisting left shoulder condition from 2005 and referenced
OWCP File No. xxxxxx158. The employing establishment pointed out that appellant allegedly
injured his shoulder on April 30, 2015 when he opened a mailbox, which was the same mechanism
of injury as the 2005 injury.

3

Under OWCP File No. xxxxxx158, appellant filed an occupational disease claim (Form CA-2) alleging that he
developed bilateral carpal tunnel syndrome and a left shoulder torn rotator cuff as a result of repetitively opening and
shutting mailboxes and sorting mail for 17 years. OWCP accepted his claim for bilateral carpal tunnel syndrome, left
shoulder impingement, and left rotator cuff tear. This case is currently closed and is not before the Board at this time.

2

In a letter dated September 14, 2015, OWCP requested that appellant respond to an
attached development questionnaire in order to substantiate the factual elements of his claim. It
also asked to provide additional medical evidence to establish that he sustained a diagnosed
condition as a result of the alleged employment incident. Appellant was afforded 30 days to submit
the necessary evidence.
Appellant responded to OWCP’s development letter by October 1, 2015 letter. He
indicated that he was enclosing documentation for his workers’ compensation claim from
Dr. Johnson and Ms. Friese. Appellant pointed out that Dr. Johnson noted that appellant’s left
shoulder condition was becoming a chronic situation that required continued light-duty work.
A June 2, 2015 left shoulder x-ray examination report showed chronic and postsurgical
findings in the left shoulder, but no acute abnormalities.
OWCP denied appellant’s claim by decision dated October 26, 2015. It accepted that the
April 30, 2015 incident occurred as alleged and that a diagnosed left shoulder condition had been
established, but denied his claim because the medical evidence submitted failed to establish a
causal relationship between his diagnosed medical condition and the accepted incident.
On November 4, 2015 appellant requested a telephone hearing before a hearing
representative from OWCP’s Branch of Hearings and Review. He requested that OWCP delay a
hearing and final decision until he had his appointment at the Mayo Clinic. Appellant also
enclosed his October 1, 2015 letter.
Appellant stopped work on November 14, 2015 and filed claims for wage-loss
compensation (Forms CA-7) for the period November 14 to December 11, 2015.
In a February 6, 2016 letter, appellant indicated that he was enclosing documents from
Dr. Holly Duck, a Board-certified orthopedic surgeon, which clearly opined that his condition was
the result of a partial tearing of the rotator cuff. He further noted that OWCP had not yet responded
to his November 4, 2015 appeal request and alleged that as a result he was dismissed from
employment.
By letter dated February 4, 2016, Dr. Duck reported that she treated appellant in
December 2015 and indicated that her impressions and recommendations were in her enclosed
notes.
OWCP received examination notes by Dr. Duck dated December 8, 2015 to
February 22, 2016. Dr. Duck described that on April 30, 2015 appellant was reaching over with
his left arm to pull open a mailbox when he experienced a sharp pain along the posterior edge of
his scapula. She reviewed appellant’s history and noted that he had a left shoulder arthroscopy in
May 2005. Upon initial examination of appellant’s left shoulder, Dr. Duck observed tenderness
over his acromioclavicular (AC) joint, sternoclavicular (SC) joint, anterior aspect of his acromion,
posterior capsule of levator scapulae, and medial edge of the levator scapulae. She also reported
mild discomfort with supraspinatus stress testing. Dr. Duck related that imaging studies showed
a retained corkscrew from a prior rotator cuff repair and a goat’s beard osteophyte. She diagnosed
status post rotator cuff repair, left snapping scapula, and mild degenerative arthritis.
In work status form reports dated December 11, 2015 through September 26, 2016,
Dr. Duck indicated that appellant could work with restrictions.
3

On November 3, 2016 a hearing was held. Following the hearing OWCP received a
December 9, 2015 report by Dr. Jacob L. Sellon, Board-certified in physical medicine and
rehabilitation and sports medicine. He noted that he treated appellant for complaints of left
periscapular pain and crepitus suspicious for snapping scapula syndrome. Dr. Sellon provided
cortisone injections and diagnosed left snapping scapula syndrome.
OWCP also received a December 9, 2015 diagnostic ultrasound report of appellant’s left
shoulder, which revealed postoperative changes of a rotator cuff repair, degenerative changes in
the glenohumeral and AC joints, and diffuse thickening in appellant’s subscapularis, infraspinatus,
and supraspinatus tendon.
In a November 26, 2016 letter, appellant described that he was injured while working for
the employing establishment and discussed the medical treatment he received.
By decision dated January 18, 2017, an OWCP hearing representative affirmed the
October 26, 2015 decision. She found that the medical evidence submitted was insufficient to
establish that appellant’s left shoulder condition was causally related to the accepted April 30,
2015 employment incident.
On March 17, 2017 appellant requested reconsideration. In a letter dated March 8, 2017,
he pointed out that he had a thorough physical in 2011 before he started work with the employing
establishment and there was no indication of a preexisting shoulder injury. Appellant also related
that he was attaching a letter from Dr. Duck that addressed his April 30, 2015 employment injury.
In a January 31, 2017 letter, Dr. Duck related that she initially treated appellant on
December 8, 2015 and described the April 30, 2015 employment incident. She indicated that an
ultrasound showed tendinopathy of the subscapularis, infraspinatus, and supraspinatus tendons that
could not exclude partial-thickness tears. Dr. Duck reported her initial physical examination
findings and diagnosis of left shoulder scapular bursitis.
By decision dated June 12, 2017, OWCP denied modification of its January 18, 2017
decision. It found that Dr. Duck’s new medical report did not contain a rationalized medical
opinion sufficient to establish that appellant’s left shoulder condition was causally related to the
accepted April 30, 2015 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence,5 including that he or she sustained an injury in the performance of duty, and that any

4

Supra note 1.

5

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

specific condition or disability from work for which compensation is claimed is causally related
to that employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.7 There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time and place, and in the manner alleged.8 Second, the employee must submit evidence, generally
only in the form of probative medical evidence, to establish that the employment incident caused
a personal injury.9 An employee may establish that the employment incident occurred as alleged,
but fail to show that his or her disability or condition relates to the employment incident.10
Causal relationship is a medical question that generally requires rationalized medical
evidence to resolve the issue.11 The opinion of the physician must be based on a complete factual
and medical background of the employee, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.12 The weight of the
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.13
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his
diagnosed left shoulder condition is causally related to the accepted April 30, 2015 employment
incident.
Appellant submitted a series of medical reports by Dr. Johnson dated June 2 to
August 11, 2015. He related that appellant sustained an upper back and left shoulder injury when
he pulled on a mailbox at work. Dr. Johnson reviewed appellant’s history, conducted an
examination, and diagnosed left shoulder girdle pain and subscapular bursitis. Although he noted
that appellant sustained an injury at work, such generalized statements do not establish causal

6

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

8

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

9

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

10

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

11

See D.S., Docket No. 18-0061 (issued May 29, 2018); D’Wayne Avila, 57 ECAB 642 (2006).

12

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

13

James Mack, 43 ECAB 321 (1991).

5

relationship.14 The Board has held that a physician must provide a narrative description of the
identified employment incident and a reasoned opinion on whether the employment incident
described caused or contributed to appellant’s diagnosed medical condition.15 The need for
rationalized medical opinion evidence is particularly important in this case since appellant had a
preexisting left shoulder injury in 2005.
Dr. Duck also treated appellant. In examination notes and work status form reports dated
December 8, 2015 through September 26, 2016, she described the claimed April 30, 2015
employment injury and provided physical examination findings. Dr. Duck noted that appellant
had a previous left shoulder injury which required surgery. She diagnosed status post rotator cuff
repair, left snapping scapula, and mild degenerative arthritis. In a January 31, 2017 letter,
Dr. Duck noted a diagnosis of left shoulder scapular bursitis after reviewing the ultrasound report.
She did not, however, provide any opinion regarding the cause of appellant’s left shoulder
condition. The Board has held that medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal relationship.16
Likewise, Dr. Sellon’s December 9, 2015 report also contained no opinion on causal relationship,
and therefore, also fails to establish causal relationship.
Similarly, the diagnostic reports, including the June 2, 2015 x-ray examination report and
December 9, 2015 ultrasound report, fail to establish appellant’s claim. The Board has held that
reports of diagnostic tests are of limited probative value as they fail to provide an opinion on the
causal relationship between appellant’s employment duties and the diagnosed conditions. For this
reason, this evidence is not sufficient to meet appellant’s burden of proof.17
The May 4 to June 1, 2015 examination notes by Ms. Friese, a nurse practitioner, also fail
to establish appellant’s traumatic injury claim because nurse practitioners are not considered
physicians as defined under FECA.18 Accordingly, their medical opinions regarding diagnosis and
causal relationship are of no probative value.19
The remaining medical reports, including Dr. Beckley’s September 14, 2007 report, are
insufficient to establish appellant’s claim as they predate the April 30, 2015 employment incident.

14

See L.M., Docket No. 16-0188 (issued March 24, 2016).

15

John W. Montoya, 54 ECAB 306 (2003).

16

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).
17

See A.B., Docket No. 17-0301 (issued May 19, 2017).

18
5 U.S.C. § 8101(2); Roy L. Humphrey, 57 ECAB 238 (2005). Section 8102(2) of FECA provides that the term
“physician” includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law. K.W., 59 ECAB 271, 279
(2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006).
19
V.C., Docket No. 16-0642 (issued April 19, 2016); L.C., Docket No. 16-1717 (issued March 2, 2017) (nurses);
Allen C. Hundley, 53 ECAB 551, 554 (2002) (physician assistant).

6

In order to obtain benefits under FECA an employee has the burden of proof to establish
the essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence.20 Because appellant has failed to provide such evidence demonstrating that his left
shoulder condition was causally related to the accepted April 30, 2015 employment incident, he
has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his
diagnosed left shoulder condition is causally related to the accepted April 30, 2015 employment
incident.
ORDER
IT IS HEREBY ORDERED THAT the June 12, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 10, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

Supra note 6.

7

